ON APPLICATION FOR REHEARING
Rendered June 1, 1932
BY THE COURT
Counsel for plaintiff in error have filed an application for a rehearing. We have considered this application and upon such consideration are of opinion that the original decision should be adhered to.
Counsel suggest that the court did not pass upon branch 2 of the petition in error. We expressly stated in our opinion that we had considered all of the grounds of error urged by counsel for plaintiff in error but found no error in the record which we considered prejudicial to plaintiff in error. This would include the question suggested in the application for a rehearing. Upon a reconsideration of the case we are of opinion, as above stated, that the original decision should be adhered to and the application for rehearing will be denied.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.